Opinion by
Arnold, J.,
In this case a portion of Buffalo Township was sought actually to be annexed to East Buffalo Township, both townships being of the second class. The area affected was 4.1 square miles of Buffalo Township. The proceedings were under the alteration of township lines provision of The Second Class Township Code, 53 PS §19093-302.
In opinion handed down this day in Indiana Township Lines Alteration Case, 171 Pa. Superior Ct. 642, 92 A. 2d 241, we have held that the statutory provisions *654concerning the alteration of township lines may not be used to effect what is actually an annexation. For the reasons set forth in that opinion this case also will be certified to the Supreme Court.
The order of the court below is reversed.
The question involved is so “important as to make it expedient that the case should be decided by the Supreme Court,” and, accordingly, this case is certified to the Supreme Court in conformity with the Act of June 24, 1895, P. L. 212, §10, 17 PS §197.